DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (Claims 1-4 and 14-20) in the reply filed on 11/30/2021 is acknowledged.  The traversal is on the ground(s) that there is not a burden to search all inventions.  This is not found persuasive because as outlined in the restriction requirement, Invention II requires forming a body with a layer-by-layer additive manufacturing process, which is not required by the claims of Invention I, signifying that the produce of Invention I can be made by another and materially different process from that of Invention II.  Further, Invention II would require a different CPC search in CPC B22F5/009 along with a unique text search.  Invention I would not require a search in CPC B22F5/009 as Invention I does not require the additive manufacturing limitations of Invention II.  Therein, there is a search and examination burden.
The restriction/election requirement is therefore deemed proper and is made FINAL.  Claims 1-4 and 14-20 are examined.  Claims 5-13 are withdrawn.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Claim Objections
Claims 1-4, 14-15, 17-18, and 20 are objected to because of the following informalities:
Claim 1, line 9, change: “[[the]] a center of the body”
Claim 1, line 16, change: “the drive shaft and 
Claim 2, line 9, change: “[[horizontal]] bottom side”
Claim 3, line 3, change: “[[centerline]] housing axis”
Claim 4, line 2, change: “along [[a]] the [[centerline]] housing axis”
Claim 4, line 5, change: “[[the]] an opposite end”
Claim 14, line 10, change: “[[the]] a perimeter”
Claim 14, line 16, change: “to [[a]] the plurality of inlets allowing [[a]] the flow of fluid”
Claim 15, line 8, change: “a second [[vertical]] sidewall extending [[radially]] axially with respect…”
Claim 17, line 6, change: “[[the]] an opposite end”
Claim 18, line 1, change: “[[the]] an outer surface”
Claim 20, line 5, change: “form an obtuse [[open]] angle [[angles]] of at least…”
Claim 20, line 6, change: “sidewalls
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "every overhang angle" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “overhang angle” has not been introduced in a prior recitation within claim 1, and therein it is unclear of the reference to “every” overhang angle recited in the limitation.  
Claim 1 is also indefinite because it is unclear of the terms “top-to-bottom axially sloping surface” in line 11.  It is unclear of the meaning “top-to-bottom” with respect to “axially sloping surface” because such term is not explained in the specification and there is no reference or feature establishing “a top” or “a bottom”.  
As a potential recommendation to overcome the rejections, lines 11-12 of the claim may be rephrased as:
an overhang angle between a [[radial]] horizontal plane and a downward axially sloping surface defining [[any]] a portion of each pentagonal channel of the array of pentagonal channels is at least 35 degrees;”

Claim 3 is indefinite because the claim recites that the shroud extends “at an angle which then curves to form a radially outward wall parallel to the housing axis” in lines 3-4.  It is unclear how the shroud can curve to form a radially outward wall parallel to the centerline axis because a curve cannot be parallel to a longitudinal axis.  
To overcome the rejection, it is recommended to change the claim as follows: 
Claim 3, lines 2-3, change: “a shroud extending radially outward from the body of the impeller at an angle, [[which]] wherein the shroud has a curved surface and a radially outward wall parallel to the [[centerline]] housing axis;”

Claim 14 recites the limitation "the void" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  
  Claim 14 recites the limitation "the angled surface face" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Further it is unclear if a “face” or a “surface” is angled since both terms are used together.

Claim 16 is indefinite because the claim recites that the shroud extends “at an angle which then curves to form a radially outward wall parallel to the housing axis” in lines 2-3.  It is unclear how the shroud can curve to form a radially outward wall parallel to the centerline axis because a curve cannot be parallel to a longitudinal axis.  

Claim 16, lines 2-3, change: “a shroud extending radially outward from the body at an angle, [[which]] wherein the shroud has a curved surface and a radially outward wall parallel to the centerline axis;”

Claim 19 recites the limitation "the surfaces of the annular extensions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  

Dependent claims are also rejected due to their dependency of a rejected independent claim.  

Allowable Subject Matter
Claims 1-4 and 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The nearest prior art of record is Barton et al. (U.S. 11,220,922).
Regarding claim 1, Barton et al. fails to disclose or suggest of the structural features of a fuel pump and an overhang angle of at least 35 degrees.  The impeller structure shown in Fig. 2 of Barton pertains to a compressor wheel (231) of a compressor section (104) of a gas turbine engine (Fig. 1).
Claims 2-4 would be allowable as they are dependent on claim 1.
Regarding claim 14, Barton et al. discloses an impeller (Fig. 2), wherein the impeller comprises: a body disposed along a centerline axis of the impeller (body of the 

    PNG
    media_image1.png
    627
    624
    media_image1.png
    Greyscale

Fig. 2’
Barton et al. fails to disclose or suggest of an array of pentagonal channels disposed in the body of the impeller.  The pentagonal channels (shown in Fig. 5 of Barton) pertain to the flow structure (200), not the body of the impeller shown in Fig. 2.  The flow structure (200) and the impeller (i.e., compressor wheel 231) are two separate components, as shown in Fig. 2, and therein, the pentagonal channels are not disposed in the impeller body.
Claims 15-20 would be allowable, as they are dependent on claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        02/22/2022